Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                September 04, 2020

The Court of Appeals hereby passes the following order:

A21A0179. JEFREY ALEXANDER RIOS v. THE STATE.

      Jefrey Alexander Rios is charged with felony murder and other crimes. He has
appealed to this Court from the trial court’s denial of his plea in bar. The State has
filed a motion to transfer the appeal to the Georgia Supreme Court.
      Under our Constitution, the Georgia Supreme Court has appellate jurisdiction
over “[a]ll cases in which a sentence of death was imposed or could be imposed.” See
Ga. Const. of 1983, Art. VI, Sec. VI, Par. III (8). Because a penalty of death can be
imposed for the crime of felony murder, jurisdiction is proper in the Supreme Court.
See OCGA § 16-5-1 (c), (e) (1); Neal v. State, 290 Ga. 563, 572 (722 SE2d 765)
(2012) (Hunstein, C. J., concurring); see also State v. Thornton, 253 Ga. 524, 524 (1)
(322 SE2d 711) (1984) (directing this Court to transfer “all cases in which either a
sentence of death or of life imprisonment has been imposed upon conviction of
murder, and all pre-conviction appeals in murder cases”), overruled in part on other
grounds as recognized in Elliott v. State, 305 Ga. 179, 205 (III) (C) (i) (824 SE2d
265) (2019).
     Accordingly, the State’s motion to transfer is hereby GRANTED, and Rios’s
appeal is hereby TRANSFERRED to the Georgia Supreme Court for disposition.



                                   Court of Appeals of the State of Georgia
                                          Clerk’s Office, Atlanta,____________________
                                                                    09/04/2020
                                          I certify that the above is a true extract from
                                   the minutes of the Court of Appeals of Georgia.
                                          Witness my signature and the seal of said court
                                   hereto affixed the day and year last above written.


                                                                                   , Clerk.